       Case 3:20-cv-00529-ECM-JTA Document 25 Filed 09/10/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

MARTIN WALSH, Secretary of Labor, )
United States Department of Labor,
                                 )
                                 )
     Plaintiff,                  )
                                 )
v.                               )                        CIVIL ACT. NO. 3:20-cv-529-ECM
                                 )                                   (WO)
APRINTA GROUP, LLC, WILLIAM      )
AUSTIN DOLAN, II, APRINTA GROUP )
HEALTHCARE PLAN, LLC, AND       )
APRINTA GROUP, LLC DISABILITY    )
PLAN,                            )
                                )
     Defendants.                 )

                          MEMORANDUM OPINION and ORDER

                                         I. INTRODUCTION

        Now before the Court is a motion by Plaintiff Martin Walsh, Secretary of Labor,

United States Department of Labor (“Walsh”), for entry of default judgment against

Aprinta Group, LLC (“Aprinta”) and William Dolan, II (“Dolan”). (Doc. 23).1

        On July 27, 2020, Walsh filed suit against Dolan; Aprinta Group, LLC; Aprinta

Group Healthcare Plan, LLC; and Aprinta Group, LLC Disability (collectively

“Defendants”). (Doc. 1). The complaint alleges that the Aprinta Group Healthcare Plan,

LLC and the Aprinta Group, LLC Disability Plan (“the Plans”) are subject to the Employee

Retirement Income Security Act of 1974 (ERISA). Aprinta was named the Administrator




1 Aprinta Group Healthcare Plan, LLC and Aprinta Group, LLC Disability Plan were named as Defendants solely
to ensure complete relief. (Doc. 1 at 2 & Doc. 23 at 2).
      Case 3:20-cv-00529-ECM-JTA Document 25 Filed 09/10/21 Page 2 of 4




of the Plans. Dolan was the Owner and Chief Executive Officer of Aprinta. He had

control over the bank accounts holding assets of the Plans. The Complaint alleges that for

payroll periods between February 24, 2017 and April 7, 2017, and for the payroll periods

from January 1, 2018 and May 22, 20218, Aprinta and Dolan withheld employee

contributions in the amount of $30,418.49 and $4,776.83, respectively, but failed to

segregate the contributions from Aprinta assets and never forwarded the contributions to

the Plans. (Doc. 1 at 4). The complaint seeks relief in the form of restoration to the Plans

of all losses, appointment of a successor fiduciary or administrator upon motion of the

Plaintiff, removing Aprinta or Dolan as fiduciary and enjoining them from serving as an

ERISA fiduciary in the future.

       The Defendants failed to file an answer or otherwise appear in this lawsuit within

the time limits set forth in the Federal Rules of Civil Procedure. Accordingly, on May 28,

2021, the Clerk entered a default against the Defendants. (Doc. 22). On August 5, 2021,

Walsh filed a Motion for Default Judgment. (Doc. 23). The Defendants did not file a

response to the default judgment motion within the time given by the Court in its order to

show cause why the motion ought not be granted. (Doc. 24). For reasons to be discussed,

the motion for default judgment is due to be GRANTED.

                            II. JURISDICTION and VENUE

       This Court possesses subject-matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1332. Personal jurisdiction and venue are uncontested.


                                             2
      Case 3:20-cv-00529-ECM-JTA Document 25 Filed 09/10/21 Page 3 of 4




                             III. STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 55(a), the Clerk of Court must enter default

when “a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise . . ..” Further, “[i]f

the plaintiff’s claim is for a sum certain . . . the clerk – on the plaintiff’s request, with an

affidavit showing the amount due – must enter judgment for that amount and costs against

a defendant who has been defaulted for not appearing . . . .” FED.R.CIV.P. 55(b)(1).

       Once a default has been entered, “[t]he defendant, by his default, admits the

plaintiff’s well-pleaded allegations of fact, is concluded on those facts by the judgment,

and is barred from contesting on appeal the facts thus established.” Nishimatsu v. Const.

Co., Ltd. v. Houston Nat. Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). A district court need

not hold a hearing to determine damages when “all essential evidence is already of record.”

S.E.C. v. Smyth, 420 F.3d 1225, 1231-32 & n.13 (11th Cir. 2005).

                                      IV. DISCUSSION

       In support of its motion for default judgment, in addition to the allegations of the

complaint, Walsh submits a declaration of Anya Armbrister (“Armbrister”) of the

Employee Benefits Security Administration. (Doc. 23-1). In this declaration, Armbrister

states that the Defendants withheld employee contributions in the amount of $30,418.49

and in the amount of $4,776.83, and failed to segregate the contributions from company

assets and failed to forward them to the Plans. (Doc. 21-3 at 3).

       ERISA broadly prohibits fiduciaries from self-dealing with respect to plan assets or
                                               3
      Case 3:20-cv-00529-ECM-JTA Document 25 Filed 09/10/21 Page 4 of 4




allowing a plan to engage in transactions involving parties in interest. See 29 U.S.C. §

1106(a)(1), 29 U.S.C. § 1106(b)(1). ERISA also requires fiduciaries to act loyally, or for

the exclusive purpose of the plan beneficiaries, and to act prudently in discharging their

fiduciary obligations. See 29 U.S.C. § 1104(a)(1)(A); 29 U.S.C. § 1104(a)(1)(B). Walsh’s

allegations in the complaint, and the supporting evidence, concerning employee

contributions which were withheld, but were not segregated from company assets and were

not forwarded to the Plans, are sufficient to establish violations of these provisions of

ERISA by fiduciaries Aprinta and Dolan. The motion for default judgment is, therefore,

due to be GRANTED.

                                 V.     CONCLUSION

      Accordingly, it is ORDERED that the Motion for Entry of Default Judgment (doc.

23) is GRANTED. A separate FINAL JUDGMENT will be entered.



      DONE this 10th day of September, 2021.




                                      /s/ Emily C. Marks
                                      EMILY C. MARKS
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                            4
